Case 4:19-cv-10593-MFL-RSW ECF No. 21 filed 09/15/20    PageID.198    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

RONALD THOMPSON,

        Plaintiff,                               Case No. 4:19-cv-10593
                                                 Hon. Matthew F. Leitman
v.

BROWN & BROWN OF OHIO, LLC,


     Defendants
__________________________________________________________________/

      ORDER (1) DENYING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT (ECF No. 12); (2) DENYING PLAINTIFF’S MOTION TO
     WITHDRAW DEFENDANT’S SECOND REQUEST FOR ADMISSIONS
        DEEMED AS ADMITTED (ECF No. 15); AND (3) REOPENING
                             DISCOVERY

        On February 14, 2020, Defendant Brown & Brown of Ohio, LLC, filed a

Motion for Summary Judgment. (See Mot., ECF No. 12.) On April 3, 2020, Plaintiff

Ronald Thompson filed a Motion to Withdraw Defendant’s Second Request for

Admissions Deemed as Admitted. (See ECF No. 15.)

        The Court held a hearing on the motions on September 15, 2020. For the

reasons stated on the record during the hearing, Defendant’s motion for Summary

Judgment is DENIED, and Plaintiff’s Motion to Withdraw is DENIED as moot. As

further explained on the record, discovery is reopened. Discovery shall close on

November 15, 2020. The Parties may file motions for Summary Judgment by


                                       1
Case 4:19-cv-10593-MFL-RSW ECF No. 21 filed 09/15/20       PageID.199   Page 2 of 2




January 15, 2021. All other dates on the Case Management Order are adjourned

pending further order of the Court.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: September 15, 2020             UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 15, 2020, by electronic means
and/or ordinary mail.

                                      s/ Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
